Citation Nr: 1724786	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  17-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for mesothelioma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the February 2017 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Mesothelioma was not shown in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran was exposed to asbestos in service. 


CONCLUSION OF LAW

The criteria for service connection for mesothelioma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by letter in November 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including military personnel records, and various post-service treatment records.  VA made attempts to obtain the Appellant's service treatment records, but was not successful.  It has been determined that the Veteran's service treatment records were destroyed    in the fire that occurred at the National Personnel Records Center (NPRC) in 1973.    In November 2009, it was certified that they were unavailable.  The Veteran was informed of their unavailability in a November 2009 letter, as well as in a March 1994 letter.  

In this case, the Veteran does not contend that his mesothelioma is related to service for reasons other than alleged asbestos exposure, and the preponderance of the evidence is against finding that the Veteran was exposed to asbestos in service.  As such, no VA examination or opinion is necessary.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under    38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).


As an initial matter, the Board notes that the Veteran has been diagnosed during     the course of the appeal with mesothelioma.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran does not contend and the evidence does not suggest that his mesothelioma manifested in service or within one year following discharge        from service.  In this regard, the first post-service treatment for mesothelioma      was in August 2016, when the Veteran underwent a chest X-ray, which showed interval development of a focal pleural thickening at the left lung base.

Rather, the Veteran claims that he developed mesothelioma as a result of asbestos exposure during service.  The Veteran indicated in a March 2017 statement that he spent three years living in Nissen and Quonset huts while serving at the Shepherds Grove Air Force Base in England.  He stated that it was common knowledge that there was corrugated asbestos in the ceiling insulation and in the floors.  The Veteran also stated that he cleaned the ceiling insulation by sweeping it off with        a broom.  The Veteran also indicated that he performed repairs on vehicles at Shepherds Grove Air Force Base.  While he was not a mechanic, he said he did      the work when it was needed.  The Veteran stated that he was exposed to asbestos when maintaining the vehicles because they had asbestos-coated wiring, brake pads, clutch facings, and engine gaskets.  The Veteran also stated that he served at the nuclear storage facility at Shepherds Grove, where he was also exposed to asbestos in the ceilings.

However, there is no competent evidence confirming that the Veteran was exposed to asbestos in service.  As discussed above, the Veteran contends that he was exposed to asbestos when he spent three years living in Nissen and Quonset huts while serving at the Shepherds Grove Air Force Base in England. The Veteran also claimed that he was exposed to asbestos  when he served at the nuclear storage facility there as there were asbestos tiles in the ceiling.  The Veteran indicated that     it was common knowledge that there was corrugated asbestos in the floors and in the ceiling insulation, and he had to clean the insulation by sweeping it off with         a broom.  In support of this, the Veteran submitted an article from the United Kingdom's Health and Safety Executive website, which states that buildings constructed in or after 2000 are unlikely to have asbestos, while it can be presumed that buildings constructed before 2000 have asbestos.  However, this information is not specific to the Nissen or the Quonset huts, and makes no particular mention of them.  Further, this information tends to support a conclusion that any building the Veteran was in prior to 2000 likely had asbestos to which he could have been exposed.  

The Veteran indicated in his March 2017 correspondence that there is information about asbestos in Nissen huts available online by searching for Nissen huts on Wikipedia.  The Wikipedia article on Nissen huts indicates that the interior lining could be horizontal corrugated iron or material like Masonite attached to the ribs      and that sometimes corrugated asbestos cement sheeting was used.  Such article suggests it was more likely that material other than asbestos was used in the Nissen huts.  

The Veteran also claimed that he was exposed to asbestos while performing repairs  on vehicles at Shepherds Grove Air Force Base, and when he served at the nuclear storage facility there.  Aside from these statements, there is no evidence that shows the Veteran worked as a mechanic or that he worked in the nuclear storage facility.  The Veteran's military personnel record indicates that his job was an air policeman.  Buddy statements submitted in October 2016 from other veterans who served with  the Veteran at Shepherds Grove Air Force Base do not mention that the Veteran did mechanic work or work in a nuclear storage facility; rather, they mention that the Veteran provided security for the base. 

The Veteran's March 2017 correspondence indicates that he worked in jobs after service that likely involved asbestos exposure.  In his statement, the Veteran indicated that he worked as a fireman for Norfolk and Western Railway for six months, then as a coil winder for General Electric.  The Veteran stated that he worked in sales and management for the remainder of his career, and while he was not directly exposed     to asbestos during his work as a salesman and in management, he did work around others using products with asbestos in them.  

The evidence also indicates that the Veteran worked in construction post-service, although he did not include this work in his March 2017 statements.  In a May 1994 VA examination, it was noted that the Veteran worked as a contractor from 1981 to 1988.  It was also noted that the Veteran fell from a ladder in 1984 while working with a roll of tar paper on a roof.  In private medical records from June 2012, it was noted that the Veteran worked at General Electric and in the construction industry since his military service.  

In sum, there is no evidence corroborating the Veteran's assertion that he did mechanic work on vehicles in service. Thus, the Board does not find such assertion persuasive.  Moreover, his claim amounts to an assertion that because buildings prior to 2000 likely used asbestos, he therefore must have been exposed in service.  But such assertion also suggests that he was exposed in every building prior to service and since service until 2000.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  While the Veteran has alleged the Nissen huts he was in had asbestos insulation that he would sweep, the evidence indicates that not all Nissen huts used asbestos and actually suggests that other materials were more common.  Thus, his assertion that his particular living quarters had asbestos, rather than iron or Masonite, being rendered 50 years after service and in support of a claim for benefits, is simply not persuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written is a factor that the Board can consider and weigh against a veteran's lay evidence); see also Cartrightv. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest          may, however, affect the credibility of the evidence).  Moreover, the Veteran has acknowledged having post-service asbestos exposure.  Such is persuasive evidence against a conclusion that the only exposure to asbestos had to be during service.  

The Board notes that the Veteran submitted opinions from physicians linking his mesothelioma to in-service exposure to asbestos.  However, while the physicians are competent to link the condition to asbestos exposure, their opinions cannot serve to establish that the exposure occurred during service rather than pre- or post-service.  See generally Cohen v. Brown, 10 Vet. App. 128, 142 (1997) (an opinion of a health professional generally cannot be used to establish the occurrence of a stressor).   

In sum, there is no competent evidence of mesothelioma in service or for many   years thereafter, and the preponderance of the competent, credible and probative evidence is against a finding that the Veteran was exposed to asbestos during service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Here, the preponderance of the evidence is against the claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for mesothelioma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


